In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00025-CV



EES LEASING, LLC, AND EXLP LEASING, LLC, Appellants

                            V.

   SHELBY COUNTY APPRAISAL DISTRICT, Appellee




         On Appeal from the 273rd District Court
                 Shelby County, Texas
              Trial Court No. 14CV32851




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION

        The appellants have filed a motion with this Court seeking to voluntarily dismiss this

appeal.1 Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                    Ralph K. Burgess
                                                    Justice

Date Submitted:           September 15, 2020
Date Decided:             September 16, 2020




1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
                                                       2